Dear Mr. Landry:
Iberia Parish Hospital Service District No. 1 d/b/a Iberia Medical Center again seeks our opinion regarding an incentive compensation agreement to be entered into by Iberia Medical Center and individual physicians employed by the center.  We initially opined that the proposed agreement violated Article 7, Section 14 of the Louisiana Constitution. Iberia Medical Center has revised the agreement and questions whether it now complies with the constitution.
We believe that the revised agreement is in compliance.  The new agreement provides for supplemental incentive compensation that is based upon the individual physician's performance not the performance of other individuals working in the Center and the revised agreement is void of bonus compensation.  These revisions correct the problems noted in our original opinion.
We trust that this adequately responds to your request.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam